Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 1 line 9 the recitation “a standard ball mount hitch” renders the claim indefinite.
	The Examiner does not know what constitute “a standard ball mount hitch”.  To overcome the rejection, the word “standard” should be deleted.
Claims 2-17, each requires all the limitations of claim 1 and therefore also subjected to the same ground of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hegefeld (USPUB. 2007/0114760 – hereinafter Hegefeld).
Hegefeld discloses all of the structural as claimed (figures 4-6), a device to align a trailer coupler to a hitch ball comprising:
a base (14) and a plurality of contiguous vertical surfaces (18/20/22_, all of which are integrally formed out of a single piece of material;
wherein the base has a through hole (16), a planar top surface, a planar bottom surface, and two small lateral surfaces (32/34) which are orthogonal to the planar bottom surface;
wherein all of the plurality of vertical surfaces are orthogonal, or nearly orthogonal, to the planar top surface of the base; and
wherein a ball mount hitch can be fastened to the devices by inserting a hitch-ball-shank fastener through the through-hole and a hitch ball platform, and fastening the hitch-ball-shank fastener with a threaded fastener.
In re claims 2-7, Hegefeld (figures 4-6) discloses all of the claimed limitations.
In re claims 8-10 and 12, Hegefeld (figures 4 and 6) meets all of the limitations as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hegefeld alone.
Hegefeld is disclosed above but does not teach the material is steel.  However, this feature is merely one of several straight forward possibility from which an ordinary skilled person in the art would select, in accordance with circumstances, such as strength, without the exercise of ingenuity.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hegefeld and further in view of Mackey (USPUB. 2014/0265246 A1 – hereinafter Mackey).
In re claim 14, Hegefeld is disclosed above but does not teach the use of anti-corrosion treatment to the steel.
Mackey discloses a trailer tongue guide system wherein the guided plate is made of steel and coated with anti-corrosive paint so as to prevent direct contact between water/fluids and the steel substrate, thus preventing the corrosion process.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the trailer guide system of Hegefeld to include a protective rush coating as taught be Mackey for the reasons set forth above.
In re claims 15-17, modified Hegefeld is disclosed above but does not teach:
the anti-corrosion treatment is zinc plating the steel,
the anti-corrosion treatment is trivalent chromium or
the anti-corrosion treatment is applied with an electroplating process.  
However, the Office takes position that these various treatment is art recognized equivalence for the same purpose (MPEP 2144.06).   Therefore, these features are merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, without the exercise of ingenuity.
Allowable Subject Matter
Claim 11 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611